          Case 5:20-cv-03664-LHK Document 98 Filed 02/08/21 Page 1 of 3



 1   Mark C. Mao, CA Bar No. 236165               William S. Carmody (admitted pro hac vice)
     Sean P. Rodriguez, CA Bar No. 262437         Shawn Rabin (admitted pro hac vice)
 2   Beko Reblitz-Richardson, CA Bar No. 238027   Steven M. Shepard (admitted pro hac vice)
     BOIES SCHILLER FLEXNER LLP                   SUSMAN GODFREY L.L.P.
 3
     44 Montgomery Street, 41st Floor             1301 Avenue of the Americas, 32nd Floor
 4   San Francisco, CA 94104                      New York, NY 10019-6023
     Tel.: (415) 293-6800                         Tel.: (212) 336-8330
 5   Fax: (415) 293-6899                          Fax: (212) 336-8340
     mmao@bsfllp.com                              bcarmody@susmangodfrey.com
 6   srodriguez@bsfllp.com                        srabin@susmangodfrey.com
     brichardson@bsfllp.com                       sshepard@susmangodfrey.com
 7

 8   James Lee (admitted pro hac vice)            John A. Yanchunis (admitted pro hac vice)
     Rossana Baeza (admitted pro hac vice)        Ryan J. McGee (admitted pro hac vice)
 9   BOIES SCHILLER FLEXNER LLP                   MORGAN & MORGAN
     100 SE 2nd Street, 28th Floor                201 N. Franklin Street, 7th Floor
10   Miami, FL 33131                              Tampa, FL 33602
     Tel.: (305) 539-8400                         Tel.: (813) 223-5505
11
     Fax: (303) 539-1307                          jyanchunis@forthepeople.com
12   jlee@bsfllp.com                              rmcgee@forthepeople.com
     rbaeza@bsfllp.com
13
     Amanda K. Bonn, CA Bar No. 270891
14   SUSMAN GODFREY L.L.P
15   1900 Avenue of the Stars, Suite 1400
     Los Angeles, CA 90067
16   Tel: (310) 789-3100
     Fax: (310) 789-3150
17   abonn@susmangodfrey.com
18   Attorneys for Plaintiffs
19
                                  UNITED STATES DISTRICT COURT
20                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
21
     CHASOM BROWN, MARIA NGUYEN,                Case No. 5:20-cv-03664-LHK
22   WILLIAM BYATT, JEREMY DAVIS, and
23   CHRISTOPHER CASTILLO, individually and PLAINTIFFS’ STATEMENT OF RECENT
     on behalf of all other similarly situated, DECISION IN OPPOSITION TO
24                                              GOOGLE’S MOTION TO DISMISS;
                     Plaintiffs,                REQUEST FOR LEAVE CIVIL L.R.
25      v.                                      7-3(D)(2)
26
     GOOGLE LLC,                                  Judge: Honorable Lucy H. Koh
27                                                MTD Hearing Date: February 25, 2021
                    Defendant.                    MTD Haring Time: 1:30 p.m.
28



      PLAINTIFFS’ STATEMENT OF RECENT DECISION, CASE NO.: 5:20-CV-03664-LHK
          Case 5:20-cv-03664-LHK Document 98 Filed 02/08/21 Page 2 of 3



 1                               STATEMENT OF RECENT OPINION

 2          Pursuant to Civil Local Rule 7-3(d)(2), Plaintiffs respectfully seek leave to provide

 3   supplemental authority relevant to Google’s pending Motion to Dismiss.

 4          In another action in this District, Magistrate Judge Susan van Keulen granted in part and

 5   denied in part Google’s motion to dismiss. See McCoy v. Alphabet, Inc., et al., 5:20-cv-5427-

 6   SVK, Dkt. 43 (N.D. Cal. Feb. 2, 2021), attached as Exhibit A. The decision was issued after

 7   Plaintiffs in this case filed their opposition on November 18, 2020. Dkt. 87.

 8

 9   DATED: February 8, 2021
                                          By: /s/ Mark C. Mao
10                                            BOIES SCHILLER FLEXNER LLP
                                              Mark C. Mao (CA Bar No. 236165)
11
                                              mmao@bsfllp.com
12                                            Beko Reblitz-Richardson (CA Bar No. 238027)
                                              brichardson@bsfllp.com
13                                            Sean P. Rodriguez (CA Bar No. 262437)
                                              srodriguez@bsfllp.com
14                                            44 Montgomery Street, 41st Floor
                                              San Francisco, CA 94104
15
                                              Telephone: (415) 293 6858
16                                            Facsimile (415) 999 9695

17                                              James W. Lee (pro hac vice)
                                                jlee@bsfllp.com
18                                              Rossana Baeza (pro hac vice)
                                                rbaeza@bsfllp.com
19
                                                100 SE 2nd Street, Suite 2800
20                                              Miami, FL 33130
                                                Telephone: (305) 539-8400
21                                              Facsimile: (305) 539-1304
22                                              SUSMAN GODFREY L.L.P.
23                                              Amanda Bonn (CA Bar No. 270891)
                                                abonn@susmangodfrey.com
24                                              1900 Avenue of the Stars, Suite 1400
                                                Los Angeles, CA 90067
25                                              Telephone: (310) 789-3100
26                                              William Christopher Carmody (pro hac vice)
27                                              bcarmody@susmangodfrey.com
                                                Shawn J. Rabin (pro hac vice)
28                                              srabin@susmangodfrey.com


                                       2
      PLAINTIFFS’ STATEMENT OF RECENT DECISION, CASE NO.: 5:20-CV-03664-LHK
       Case 5:20-cv-03664-LHK Document 98 Filed 02/08/21 Page 3 of 3



 1                                  Steven Shepard (pro hac vice)
                                    sshepard@susmangodfrey.com
 2                                  1301 Avenue of the Americas, 32nd Floor
                                    New York, NY 10019
 3
                                    Telephone: (212) 336-8330
 4
                                    MORGAN & MORGAN
 5                                  John A. Yanchunis (pro hac vice)
                                    jyanchunis@forthepeople.com
 6                                  Ryan J. McGee (pro hac vice)
                                    rmcgee@forthepeople.com
 7
                                    201 N. Franklin Street, 7th Floor
 8                                  Tampa, FL 33602
                                    Telephone: (813) 223-5505
 9
                                    Attorneys for Plaintiffs
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                      3
     PLAINTIFFS’ STATEMENT OF RECENT DECISION, CASE NO.: 5:20-CV-03664-LHK
